DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and species B in the reply filed on July 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 5, 6, 16-23, 26-28 and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim.  It is noted in closer view, claims 19 and 20 are related to method of calculating the sub-hologram therefore they should be grouped with the non-elected group II and claims 16, 26-28 and 31 are drawn to non-elected species A, (it is noted that claim 16 is drawn the species wherein the incoherence is not based on polarization).  Election was made without traverse in the reply filed on July 27, 2021.
Claims 1, 2, 4, 7-15, 24, 25 and 29-30 remain pending in this application.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “defined part of the initial pixel is provide with define patterned retarder” as recited in claim 10, “non-patterned retarder” recited in  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification and the claim fail to teach how could two orthogonally polarized wave fields may be emitted by using a wire grid polarizer.  A typical wire grid polarizer in general transmits (or emits) light of a first polarization state and reflects or absorbs light of a second polarization state, orthogonal to the first polarization state.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7-16, 24, 25, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “an illumination unit emitting sufficiently coherent light” recited in claim 1, that is confusing and indefinite since it is not clear how to objectively define “sufficient”.  
structurally.  The scopes of the claim therefore are not clear.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “the illumination unit is adapted in such a way to emit two orthogonally polarized wave field”, and the claim also recites “preferably by using a wire grid polarizer structure”, and claim 25 recites the broad recitation “the illumination unit”, and the claim also recites “preferably a laser or a laser diode” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 25 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the patent issued to Leister et al (PN. 8,358,454).
Leister et al teaches a holographic display for holographic reconstruction of objects (two-dimensional objects and/or three-dimensional objects), wherein the object includes a plurality of object points (OP1 and OP2, Figure 2), an illumination unit including laser light source emitting sufficiently coherent light, a spatial light modulator (SLM) in which sub-holograms of object points to be displayed are encoded in pixels (of the spatial light modulator), and a separator, including a birefringent material and a polarization switch (please see Figures 61, 6b and 7), for shifting or spatially displacing the modulated wave fronts of the objects provided in the reconstruction beam of the holographic display such that displaced modulated wave fronts in the eye or the observation window is incoherently superimposed to reduce the speckle pattern, (please see column 3, lines 55-64).  This means that the adjacent point spread functions in the eye of the observer generated by the sub-holograms of adjacent points are mutually incoherent to each other to reduce the speckle pattern.  
With regard to claim 2, Leister et al teaches that the object may comprise a plurality of object planes where each objet plane is divided into at least two vertical subsets and at least two horizontal subsets, (please see Figure 2 and column 1).  Since the subsets are arbitrarily defined they may be angularly displaced or shifted relative to each other.  
With regard to claim 4, it is implicitly true that each initial pixel of spatial light modulator may be subdivided into at least two defined parts representing at least two subsets and generating at least two wave fields.  

With regard to claim 25, Leister et al teaches the illumination unit that is comprised of a laser light source for generating a wave field.  
With regard to claim 29, the features concerning the illumination of the light specifically with angular spectrum of plane wave of less than 1/60 degree along the coherent direction and 0.5 to 1 degree along the incoherent direction is considered to be intended use.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al in view of US patent application publication by Lin (US 20130215338 A1).
The holographic display device taught by Leister et al as described in claim 1 above has met all the limitations of the claims.  

With regard to claim 9, Leister et al teaches that the separator may comprise patterned retarders is provided for transforming light having defined polarization state into two pattern light subsets, (i.e. p-polarized and s-polarized states, Figure 6a).  
With regard to claim 10, Leister et al in light of Lin teaches that the retarder may be patterned and be provided in a plane of the pixels and assigned to the pixels of the spatial light modulator.  It is either implicitly true or obvious to one skilled in the art to make each defined part (i.e. arbitrarily defined) of the initial pixel is provided with a defined patterned retarder of the arrangement of the patterned retarders.  
With regard to claim 11, Leister et al in light of Lin teaches that the different patterned retarders providing orthogonal polarization.  
With regard to claim 12, Leister et al teaches that the polarization orientations of adjacent patterned retarders that are orthogonal to each other, (please see Figures 6a, 6b and 7).  

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al and Lin as applied to claim 1 and 8 above and further in view of the patent issued to Faris (PN. 5,264,964).  
The holographic display device taught by Leister et al as described in claims 1 and 8 above has met all the limitations of the claims.  
With regard to claim 13-15, Leister et al in light of Lin teaches that the arrangement of the retarders may be patterned to be provided with defined parts of the initial pixels.  Faris in the same field of endeavor teaches a patterned polarization filters that may assigned to the at least two defined parts of the initial pixels, (please see Figures 4a-4c).  With regard to claim 14, Faris teaches that the arrangement of patterned polarization filters may have a stripped pattern with alternating orientation of the polarization state, (please see Figure 5a).  With regard to claim 15, as shown in Figure 5a), Faris teaches that the arrangement of the patterned polarization filters provides a pattern of orthogonal polarization states (P and P2), wherein it has a fixed pattern along the vertical direction and the horizontal direction but has an alternating pattern along the depth direction.  It would then have been obvious to apply the teachings of Faris to modify the separator with a patterned retarder to have different arrangement for providing polarization filters assigned to the defined parts of the initial pixel to provide orthogonal polarization states.  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al in view of US patent issued to Shimizu et al (PN. 7,643,053).  
The holographic display device taught by Leister et al as described in claim 1 above has met all the limitations of the claims.  
transmit light of one of the orthogonal polarization states and reflect light of the other of the orthogonally polarization states, (please see Figure 1 of Shimizu et al).  It is therefore not clear how could the wire grid polarizer is capable of emitting two orthogonally polarized wave field.  It is known that the light illuminated by the illumination unit in general is un-polarized which will include light of the two orthogonally polarization states.  

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al.
The holographic display device taught by Leister et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 30, Leister et al teaches to have the reconstructed wave fields from the object point incoherently superimposed spatially at the eye of the observer to reduce the speckle noise, (please see the abstract).  This means it is implicitly true or obvious modification by one skilled in the art to have the mutual coherence of the field be limited with a maximum size in the size of the sub-hologram including the largest sub-hologram.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872